Citation Nr: 1645781	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A total disability rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service-connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor).  

In the instant case, the Veteran is service-connected for bilateral hearing loss, evaluated as 70 percent disabling; cold injury residuals of the right foot, evaluated as 30 percent disabling; and cold injury residuals of the left foot, evaluated as 30 percent disabling, for a combined 90 percent rating from April 18, 2012, the date his TDIU claim was received.  Therefore, he satisfies the threshold schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such a nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he was last gainfully employed in December 2006 as a farm laborer for approximately five years.  See April 2012 VA Form 21-8940.  His work experience also includes selling farm machinery, working in sales for a "swift implement company," and selling bank equipment.  See March 2012 VA cold injury residuals examination report; see also December 2008 VA audiological examination report; May 2013 VA social work and industrial survey examination report.  The evidence shows that his educational background includes four years of high school education.  See April 2012 VA Form 21-8940.  

The pertinent evidence of record includes a March 2012 VA cold injury residuals examination wherein the Veteran reported that his cold sensitivity due to his service-connected residuals of cold injury of the right and left foot prevented him from working during temperatures below freezing.  

On February 2013 VA general examination, the Veteran reported he was unable to stand more than 30 minutes before pain necessitates getting off his feet.  It was noted he can walk approximately two blocks before he has to sit.  The examiner further indicated that the Veteran's feet weakness affects his ability to perform tasks, and his feet pain affects his ability to climb ladders.  The examiner opined that the Veteran was able to perform sedentary work due to his cold injury residuals.  The examiner indicated the Veteran would be able to exert up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, and pull.  It was further explained that sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally.  

On February 2013 VA audiological examination, the Veteran reported he cannot hear much of anything if he is not wearing his hearing aids.  It was noted he has difficulty hearing in noisy environments, in group environments, and from a distance.  The examiner opined that there were no restrictions for job activities required due to the Veteran's hearing loss.  

On May 2013 VA social work and industrial survey examination, it was noted that the Veteran was wearing hearing aids.  The Veteran asked the examiner to repeat questions once or twice.  Balance problems were evident to the examiner.  The Veteran reported that he was glad to have worked in jobs that did not require standing all day.  

In a June 2013 private audiological evaluation report by J. Dann, MS CCC-A, it was noted the Veteran was service-connected for hearing loss and tinnitus, which is in error as he is not service-connected for tinnitus, and it was opined that the Veteran's hearing loss and tinnitus rendered him unemployable.  It was further opined that the Veteran needed to avoid working in any environment in which there is noise, which may exacerbate his hearing loss, and should also avoid any environment which requires normal hearing or good speech understanding.  These limitations would prevent verbal communication and by telephone, and would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  

On June 2015 VA cold injury residuals examination, the examiner noted that the Veteran was unable to perform activities that require long distance walking or physically demanding activities that require him to be on his feet for long periods of time.  It was further indicated that he was able to perform activities of daily living, cook for himself, and live on his own.  While he was able to drive around town, he did not drive on the highway and his daughter drove if he needed to travel a long distance.  Ultimately, the examiner opined that the Veteran was able to perform activities that are sedentary and do not require him to be on his feet too long.  It was further opined that the Veteran should be able to tolerate activities that involve brief periods of walking or standing.  

After a review of the evidence of record, the Board finds, by resolving doubt in the Veteran's favor as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In this regard, the Board finds significant that the Veteran's post-service work experience has been almost entirely in sales, but has also involved working as a farm laborer.  In addition, both the February 2013 VA general examiner and the June 2015 cold injury residuals examiner opined that the Veteran's cold injury residuals of the right and left foot would only permit sedentary employment.  While it is not clear that the Veteran's past work experience was primarily physical in nature, as reflected in his statements that he was glad to have worked in jobs that did not require standing all day, there is no evidence of work experience in sedentary employment.  Furthermore, in June 2013, while Ms. Dann considered the Veteran's nonservice-connected tinnitus in her assessment of his functional impairment, the bulk of her opinion focused on his bilateral hearing loss.  Specifically, she indicated that he needed to avoid working in any environment in which there is noise, which may exacerbate his hearing loss, and should also avoid any environment which requires normal hearing or good speech understanding.  Ms. Dann also found that such limitations would prevent verbal communication and by telephone, and would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  

Therefore, given the evidence regarding the functional impairment associated with the Veteran's service-connected disabilities and in light of educational and occupational background, the Board resolves all doubt in his favor and finds that such disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, entitlement to a TDIU is warranted.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


